Case 1:149- 758-A mpocument 6 Filed 10/21/19 Page 1 of 2
IUBGE CREE 9

UNTTED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

—- ee ee - ee ee eee Le x
UNITED STATES OF AMERICA : INDICTMENT
- Vv. 7 19 Cr.
RAUL AGOSTO, .
Defendant.
oe ~o eee eee
COUNT ONE

(Feion in Possession)

The Grand Jury charges:

On or about June 28, 2019, in the Southern District of New
York and elsewhere, RAUL AGOSTO, the defendant, knowing he had
previously been convicted in a court of a crime punishable by
imprisonment for a term exceeding one year, knowingly did
possess a firearm, to wit, a .22 caliber Mossberg International
pistol, model 715P, and the firearm was in and affecting
commerce.

(Title 18, United States Code, Sections 922 (g) (1), 924(a) (2),
and 2.}

Yall.
(Tprrreson

/0/ 4

 

 
Case 1:19-cr-00758-ALC Document6 Filed 10/21/19 Page 2 of 2

Form No. USA-338s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

Vv.

RAUL AGOSTO,

Defendant.

 

INDICTMENT
19 Cr.

(18 U.S.C. §§ 922(g) (1), 924{a) (2),
and 2.}

GEOFFREY S. BERMAN
Unit States Attorney

JL. Jatws Cb rofei ls
(/

 

f
Foreperson

 

at at

oven
poe
<
ook
ee
é
rene
8
ae

jo

USAT Feetmer

fe

 

 
